Exhibit 10.15

 

FIRST AMENDMENT TO

SETTLEMENT AND LICENSING AGREEMENT

 

This First Amendment to Settlement and Licensing Agreement (“Amendment”) is made
and entered into effective as of the 22nd day of June, 2009, by and between
DATASCI, LLC, a Maryland limited liability company (“DataSci”) and OMNICOMM
SYSTEMS, INC., a Delaware corporation (“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, DataSci and Licensee entered into that certain Settlement and Licensing
Agreement dated on or about April 9,2009, (the “Licensing Agreement”); and

 

WHEREAS, Licensee, has entered into an asset purchase agreement dated on or
about June 22, 2009 (the “Purchase Agreement”), pursuant to which licensee will
purchase certain assets from eResearchTechnology, Inc., a Delaware corporation
(“eRT”), which assets include certain intellectual property and other assets and
rights (collectively, the “Acquired Assets”), which Acquired Assets may infringe
upon the Licensed Patent; and

 

WHEREAS, DataSci and Licensee desire to amend the Licensing Agreement to
incorporate the Acquired Assets all in accordance with the terms of this
Amendment;

 

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties each intending to be legally bound hereby do agree as follows:

 

1.     Recitals; Definitions. The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference. All
capitalized terms referenced herein and not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Licensing Agreement.

 

2.     Conflicts. In the event of any conflict or ambiguity by and between the
terms and provisions of this Amendment and the terms and provisions of the
Licensing Agreement, the terms and provisions of this Amendment shall control to
the extent of any such conflict or ambiguity.

 

3.     Condition Precedent. Notwithstanding anything contained in this Amendment
to the contrary, the parties expressly acknowledge that it shall be a condition
precedent to the effectiveness of this Amendment that the transactions
contemplated by the Purchase Agreement close and the Acquired Assets are
transferred and conveyed by eRT to licensee. In the event the Purchase Agreement
is terminated prior to closing occurring thereunder, then this Amendment shall
be void, ab initio.

 

4.     Licensed Products. The parties agree that the Acquired Assets shall be
part of, and included within, the definition of Licensed Products in the
Licensing Agreement, and as such, the license granted to Licensee pursuant to
the Licensing Agreement shall be applicable to the Acquired Assets for all time
periods commencing on the date of closing under the Purchase Agreement
(“Purchase Agreement Closing Date”) and thereafter, and sales of the Acquired
Assets, or any part thereof, by Licensee from and after the Purchase Agreement
Closing Date shall be subject to the payment of Royalties to DataSci in
accordance with the Licensing Agreement.

 

 

 
1

--------------------------------------------------------------------------------

 

 

5.     Release. DataSci, for itself and its shareholders, officers, directors,
agents, representatives and all persons and entities claiming under or through
it, hereby agrees that the release set forth and contained in Section 2.1 of the
Licensing Agreement shall be and is hereby made effective and applicable to the
Acquired Assets, as part of the Licensed Products, as and with respect to all
claims, injuries, damages and all other matters covered by such release, for all
time periods prior to the Purchase Agreement Closing Date, all with the same
force and effect as if such release shall have included the Acquired Assets when
originally made, written and agreed upon in the Licensing Agreement.

 

6.     Payments. In consideration for any possible or alleged infringement of
the Acquired Assets upon the Licensed Patent during all time periods prior to
the Purchase Agreement Closing Date, and in consideration for DataSci’s release
of Licensee with respect to any such alleged or possible infringement pursuant
to Section 5 above, Licensee agrees to pay to DataSci the aggregate sum of Three
Hundred Thousand and No/100 Dollars ($300,000.00), payable by wire transfer to
DataSci’s account as designated under the Licensing Agreement, as follows: (i)
One Hundred Thousand and No/100 Dollars ($100,000.00) on July 31, 2009; (ii) One
Hundred Thousand and No/100 Dollars ($100,000.00) on July 31, 2010; and (iii)
One Hundred Thousand and No/100 Dollars ($100,000.00) on July 31, 2011.

 

7.     Authority. Each party hereby represents and warrants to the other that
each has the requisite power and authority to enter into this Amendment, and
that the officer or member executing this Amendment on behalf of each party,
respectively and as applicable, has been duly authorized by all necessary action
to execute this Amendment and to perform all of its respective obligations
herein contained.

 

8.     Ratification. Except as modified hereby, the terms and provisions of the
Licensing Agreement remain in full force and effect, are ratified and confirmed
and incorporated herein by this reference.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

DATASCI:

 

 

LICENSEE:

 

          DATASCI, LLC,      OMNICOMM SYSTEMS, INC.,   A Maryland limited
liability company     a Delaware corporation                      

By: /s/ Marc Kozam 

 

 

By: /s/ Randall G. Smith

 

Name: Marc Kozam 

 

 

Name: Randall G. Smith

 

Title:     Title: Chairman and Chief Technology Officer  

Date: June 23,2009

 

 

Date: June 22,2009

 

                     

2